TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00804-CV



                                   Jessica Gutierrez, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


 FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
        NO. 2005095, HONORABLE EMIL KARL PROHL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal from an order terminating the parental rights of Jessica Gutierrez

to her minor child, J.E.G. Ms. Gutierrez’s court-appointed attorney filed an Anders brief containing

a professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). Counsel concludes that

the appeal is without merit. The brief meets the requirements of Anders. See Taylor v. Texas Dep’t

of Family & Protective Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied)

(applying Anders procedure in appeal from termination of parental rights).

               A copy of counsel’s brief was delivered to Ms. Gutierrez, who was advised of her

right to examine the record and to file a pro se brief. Ms. Gutierrez submitted a letter acknowledging

that she has a medical condition but denying that she has neglected her child. After reviewing the

record, we have found nothing that would arguably support an appeal, and we agree that the appeal
is frivolous and without merit. We affirm the judgment of the trial court and further grant counsel’s

motion to withdraw as attorney.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: August 28, 2007




                                                 2